Title: From Benjamin Franklin to the New Jersey Assembly Committees of Correspondence, 7 September 1774
From: Franklin, Benjamin
To: New Jersey Assembly Committee of Correspondence


Gentlemen,
London, Sept. 7. 1774.
I have just received two of your Favours of July 26. requiring my Attention to the several Acts of your Assembly passed the last Session, and Endeavours to obtain the Royal Approbation of them. This Instruction I shall most certainly observe, and it will be a great pleasure to me if I meet with the Success you wish.
I hope to receive by the next Ship printed Copies of the Acts. It is well always to furnish your Agent with them early; and also with the Votes, as they are sometimes of Service in explaining an Act and removing Objections. The Votes of the last Session I have been favour’d with by Mr. Dillwyn.
I shall also endeavour to give you the earliest Intelligence of every publick Measure here that may any way affect the Liberties of America. Probably nothing of the kind will occur till the Meeting of Parliament, but that it is said will be early in November. The Result of your Congress is impatiently waited for here. Unanimity and firmness will do every thing for you.
The kind and friendly Sentiments you express towards me are extreamly obliging. Accept my thankful Acknowledgments, and be assured of my faithful Attachment to the publick Interests of your Province, and of the Sincere Respect with which I am, Gentlemen Your most obedient humble Servant
B F

A speedy War with Spain is expected.
Saml Tucker, Jno Mehelm, Rob. Friend Price, Henry Paxson, Jas Kinsey

